Exhibit 10.13

 

SUPPLEMENTAL EXECUTIVE

RETIREMENT AGREEMENT

 

 

This Supplemental Executive Retirement Agreement (this “Agreement”) is made as
of the 30th day of March, 2010, by and between Atlantic Southern Bank, a bank
chartered under the laws of the State of Georgia (the “Employer”), and Ed
Loomis, a resident of the State of Georgia (“Executive”).

 

R E C I T A L S:

 

WHEREAS, the Employer desires to provide Executive with an incentive to accept
employment with, and to continue in the employ of, the Employer;

 

WHEREAS, to that end, Employer desires to make available to Executive the
supplemental retirement benefit opportunity set forth in this Agreement; and

 

WHEREAS, the Executive desires to accept the arrangement described herein.

 

NOW, THEREFORE, the parties hereto, for and in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound hereby, do agree as follows:

 

1.             Supplemental Retirement Benefit Obligation.  Employer hereby
establishes an unfunded retirement arrangement, the obligations under which
shall be reflected on the general ledger of the Employer (the “Retirement
Account”).  The Retirement Account shall be an unsecured liability of the
Employer to Executive, payable only as provided herein from the general funds of
the Employer.  The Retirement Account is not a deposit or insured by the Federal
Deposit Insurance Corporation and does not constitute a trust account or any
other special obligation of the Employer and does not have priority of payment
over any other general obligations of the Employer.

 

2.             Payment of Benefits.

 

(a)           Normal Retirement.  If Executive remains in the continual
employment of the Employer (except for approved leaves of absence) until
attaining at least age sixty-five (65) (the “Normal Retirement Age”), then upon
the date on which Executive’s employment with the Employer terminates for any
reason (the “Retirement Date”), the Employer shall pay to Executive the Normal
Retirement Benefit (as hereinafter defined) for fifteen (15) years, payable in
monthly installments beginning on the first business day of the first calendar
month falling on or after the Retirement Date.  For the purposes of this
Agreement, the monthly amount of the “Normal Retirement Benefit” shall be Nine
Thousand One Hundred and Sixty-Seven Dollars ($9,167.00).

 

--------------------------------------------------------------------------------


 

(b)           Termination Prior to Normal Retirement Age.  If the Employer
involuntarily discharges Executive other than for Cause (as hereinafter defined)
prior to Normal Retirement Age or the Executive resigns prior to Normal
Retirement Age, the Employer shall pay to Executive an amount equal to the
Accrual Balance (as shown on Exhibit A attached hereto) for the calendar month
immediately preceding the calendar month in which the involuntary discharge or
resignation occurs.  The Accrual Balance amount shall be payable monthly over a
twenty-four (24) month period, beginning on the first business day of the first
calendar month falling on or after Executive’s involuntary termination or
resignation, as the case may be.  For purposes of this Agreement, the term
“Cause” shall have the same meaning given to the same term in the Employment
Agreement between the parties as may be in effect from time to time; provided,
however, if any such Employment Agreement ceases to exist, then the term shall
have the same meaning given the same term the last time such term was used in
any such Employment Agreement.

 

(c)           Disability.  If Executive becomes Permanently Disabled (as
hereinafter defined) before Executive’s Normal Retirement Age and Executive is
involuntarily discharged or resigns thereafter, Executive shall be treated as
though Executive had been involuntarily discharged as of the effective date of
such termination or resignation.  The amount and timing of benefit payments
shall be determined in the same manner as provided in Section 2(b) above.  For
purposes of this Section 2(c), the term “Permanently Disabled” shall mean by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months that results in Executive (i) being unable
to engage in any substantial gainful activity; or (ii) receiving income
replacement benefits for a period of not less than three (3) months under the
Employer’s long-term disability plan covering Executive.  The determination of
whether Executive is Permanently Disabled shall be made by the Employer.

 

(d)           Death.  If Executive dies while in the employ of the Employer but
before any benefit payments are scheduled to commence under any other provision
of this Agreement, the Executive shall be treated as though Executive had been
involuntarily discharged as of the date of death.  The amount and timing of
benefit payments to the Executive’s beneficiary shall be determined in the same
manner as provided in Section 2(b) above.   If Executive dies after any benefit
payments are scheduled to commence under any other provision of this Agreement,
the beneficiary of Executive shall receive the amounts that otherwise would have
been paid to Executive.  For purposes of this Agreement, Executive shall
designate his beneficiary in writing to the Employer pursuant to procedures as
may be established from time to time; provided, however, if no such designation
has been made or if the beneficiary predeceases Executive, the beneficiary of
Executive under this Agreement shall be Executive’s spouse, if any, then, if
there is no surviving spouse, the beneficiary shall be Executive’s estate.

 

(e)           Forfeiture of Benefits.  If the Executive experiences a
termination of employment with the Employer prior to Normal Retirement Age for
any reason, other

 

2

--------------------------------------------------------------------------------


 

than the events described in Subsections (b), (c) and (d) above, no benefits
shall be paid under this Agreement.

 

(f)            Temporary Suspension Applicable to a Specified Employee. 
Notwithstanding the foregoing provisions of this Section 2, if Executive is a
“specified employee,” within the meaning of Section 409A of the Internal Revenue
Code and the regulations thereunder (the “Code”), as of the date of Executive’s
termination of employment with the Employer other than by reason of death,
payment of benefit amounts otherwise due shall be delayed to the extent
necessary until the later of six (6) months after termination of employment or
the date the payments would otherwise be made under Section 2(a), (b) or (c), as
applicable.  Any payments that are so delayed shall be paid in one lump sum in
cash in the seventh month following the termination of employment.

 

(g)           Separation from Service.  For purposes of this Section 2, the
terms “terminates,” “discharged,” “resigns,” and similar terminology all refer
to the Executive’s separation from service with the Employer as contemplated
under Section 409A(a)(2)(A)(i) of the Code.

 

3.             Amendment; Termination.  This Agreement may be amended only by a
written agreement signed by the Employer and the Executive.  The Employer may
unilaterally amend the Agreement to conform with written directives to the
Employer to comply with legislative changes or tax law, including, without
limitation, Section 409A of the Code and any and all Treasury regulations and
guidance promulgated thereunder.  No amendment shall provide for or otherwise
permit any acceleration of the time or schedule of any payment under the
Agreement in a manner that would be prohibited under Section 409A(a)(3) of the
Code.  No waiver of any provision contained in this Agreement shall be effective
unless it is in writing and signed by the party against whom such waiver is
asserted.  The Employer may, at any time, terminate the Agreement except that no
Agreement termination may reduce the Executive’s earned benefit.  Except as
provided in this Section 3, the termination of the Agreement shall not cause a
distribution of benefits.  Rather, after such termination, benefit distributions
will be made in accordance with Section 2.  Notwithstanding the preceding
provisions of this Section 3, the Employer may elect to terminate the Agreement
under any circumstances permitted by Treasury Regulations
Section 1.409A-3(j)(4)(ix).  In any such event, the Employer shall distribute
the Executive’s benefits, determined as of the date of the termination of the
Agreement, to the Executive in a lump sum at the earliest date permitted under
such Treasury guidance.

 

4.             ERISA Provisions.

 

(a)           Plan Administrator Duties.  This Agreement shall be administered
by the Board of Directors of the Employer (“Board of Directors”), or such
committee or person(s) as the Board of Directors shall appoint.  The Board of
Directors, in its capacity as the “administrator” of the Agreement for purposes
of the Employee Retirement Security Act of 1974, as amended (“ERISA”), shall
have the discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the

 

3

--------------------------------------------------------------------------------


 

administration of this Agreement and (ii) decide or resolve any and all
questions including interpretations of this Agreement, as may arise in
connection with the Agreement. The decision or action of the Board of Directors
(or its delegatee) with respect to any question arising out of or in connection
with the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.  The “Named
Fiduciary” under the Agreement is the Employer.

 

(b)           Claims Procedures.

 

(i)            Notice of Denial.  If Executive or a beneficiary (a “claimant”)
is denied a claim for benefits under this Agreement, the Claims Administrator
shall provide to the claimant written notice of the denial within ninety (90)
days (forty-five (45) days with respect to a denial of any claim for benefits
due to Executive being Permanently Disabled) after the Claims Administrator
receives the claim, unless special circumstances require an extension of time
for processing the claim.  If such an extension of time is required, written
notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period.  In no event shall the extension
exceed a period of ninety (90) days (thirty (30) days with respect to a claim
for benefits due to Executive being Permanently Disabled) from the end of such
initial period.  With respect to a claim for benefits due to Executive being
Permanently Disabled, an additional extension of up to thirty (30) days beyond
the initial 30-day extension period may be required for processing the claim. 
In such event, written notice of the extension shall be furnished to the
claimant within the initial 30-day extension period.  Any extension notice shall
indicate the special circumstances requiring the extension of time, the date by
which the Claims Administrator expects to render the final decision, the
standards on which entitlement to benefits are based, the unresolved issues that
prevent a decision on the claim and the additional information needed to resolve
those issues.

 

(ii)           Contents of Notice of Denial.  If a claimant is denied a claim
for benefits under this Agreement, the Claims Administrator shall provide to
such claimant written notice of the denial which shall set forth:

 

(1)           the specific reasons for the denial;

 

(2)           specific references to the pertinent provisions of this Agreement
on which the denial is based;

 

(3)           a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

4

--------------------------------------------------------------------------------


 

(4)           an explanation of this Agreement’s claim review procedures, and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review;

 

(5)           in the case of a claim for benefits due to Executive being
Permanently Disabled, if an internal rule, guideline, protocol or other similar
criterion is relied upon in making the adverse determination, either the
specific rule, guideline, protocol or other similar criterion; or a statement
that such rule, guideline, protocol or other similar criterion was relied upon
in making the decision and that a copy of such rule, guideline, protocol or
other similar criterion will be provided free of charge upon request; and

 

(6)           in the case of a claim for benefits due to Executive being
Permanently Disabled, if a denial of the claim is based on a medical necessity
or experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of this Agreement to the claimant’s medical circumstances or a statement
that such explanation will be provided free of charge upon request.

 

(iii)          Right to Review.  After receiving written notice of the denial of
a claim, a claimant or his representative shall be entitled to:

 

(1)           request a full and fair review of the denial of the claim by
written application to the Claims Administrator (or Appeals Fiduciary in the
case of a claim for benefits payable due to Executive being Permanently
Disabled);

 

(2)           request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;

 

(3)           submit written comments, documents, records, and other information
relating to the denied claim to the Claims Administrator or Appeals Fiduciary,
as applicable; and

 

(4)           a review that takes into account all comments, documents, records,
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

 

5

--------------------------------------------------------------------------------


 

(iv)          Application for Review.

 

(1)           If a claimant wishes a review of the decision denying his claim to
benefits under this Agreement, other than a claim described in paragraph (2) of
this Section 4(b)(iv), he must submit the written application to the Claims
Administrator within sixty (60) days after receiving written notice of the
denial.

 

(2)           If the claimant wishes a review of the decision denying his claim
to benefits under this Agreement due to Executive being Permanently Disabled, he
must submit the written application to the Appeals Fiduciary within one hundred
eighty (180) days after receiving written notice of the denial.  With respect to
any such claim, in deciding an appeal of any denial based in whole or in part on
a medical judgment (including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate), the Appeals Fiduciary shall

 

(A)          consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment; and

 

(B)           identify the medical and vocational experts whose advice was
obtained on behalf of this Agreement in connection with the denial without
regard to whether the advice was relied upon in making the determination to deny
the claim.

 

Notwithstanding the foregoing, the health care professional consulted pursuant
to this Section 4(b)(iv) shall be an individual who was not consulted with
respect to the initial denial of the claim that is the subject of the appeal or
a subordinate of such individual.

 

(v)           Hearing.  Upon receiving such written application for review, the
Claims Administrator or Appeals Fiduciary, as applicable, may schedule a hearing
for purposes of reviewing the claimant’s claim, which hearing shall take place
not more than thirty (30) days from the date on which the Claims Administrator
or Appeals Fiduciary received such written application for review.

 

(vi)          Notice of Hearing.  At least ten (10) days prior to the scheduled
hearing, the claimant and his representative designated in writing by him, if
any, shall receive written notice of the date, time, and place of such scheduled
hearing.  The claimant or his representative, if any, may request that the
hearing be rescheduled, for his convenience, on another reasonable date or at
another reasonable time or place.

 

6

--------------------------------------------------------------------------------


 

(vii)         Counsel.  All claimants requesting a review of the decision
denying their claim for benefits may employ counsel for purposes of the hearing.

 

(vii)         Decision on Review.  No later than sixty (60) days (forty-five
(45) days with respect to a claim for benefits due to Executive being
Permanently Disabled) following the receipt of the written application for
review, the Claims Administrator or the Appeals Fiduciary, as applicable, shall
submit its decision on the review in writing to the claimant involved and to his
representative, if any, unless the Claims Administrator or Appeals Fiduciary
determines that special circumstances (such as the need to hold a hearing)
require an extension of time, to a day no later than one hundred twenty (120)
days (ninety (90) days with respect to a claim for benefits due to Executive
being Permanently Disabled) after the date of receipt of the written application
for review.  If the Claims Administrator or Appeals Fiduciary determines that
the extension of time is required, the Claims Administrator or Appeals Fiduciary
shall furnish to the claimant written notice of the extension before the
expiration of the initial sixty (60) day (forty-five (45) days with respect to a
claim for benefits due to Executive being Permanently Disabled) period.  The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Claims Administrator or Appeals Fiduciary
expects to render its decision on review.  In the case of a decision adverse to
the claimant, the Claims Administrator or Appeals Fiduciary shall provide to the
claimant written notice of the denial which shall include:

 

(1)           the specific reasons for the decision;

 

(2)           specific references to the pertinent provisions of this Agreement
on which the decision is based;

 

(3)           a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits;

 

(4)           an explanation of this Agreement’s claim review procedures, and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring an action under Section 502(a) of ERISA following the
denial of the claim upon review;

 

(5)           in the case of a claim for benefits due to Executive being
Permanently Disabled, if  an internal rule, guideline, protocol or other similar
criterion is relied upon in making the adverse determination, either the
specific rule, guideline, protocol or other similar criterion; or a statement
that such rule, guideline, protocol or other similar criterion was relied upon
in making the decision and that a copy of such rule, guideline,

 

7

--------------------------------------------------------------------------------


 

protocol or other similar criterion will be provided free of charge upon
request;

 

(6)           in the case of a claim for benefits due to Executive being
Permanently Disabled, if a denial of the claim is based on a medical necessity
or experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of this Agreement to the claimant’s medical circumstances or a statement
that such explanation will be provided free of charge upon request; and

 

(7)           in the case of a claim for benefits due to Executive being
Permanently Disabled, a statement regarding the availability of other voluntary
alternative dispute resolution options.

 

The Claims Administrator has the discretionary authority to determine all
interpretative issues arising under this Agreement and the interpretations of
the Claims Administrator shall be final and binding upon Executive or any other
party claiming benefits under this Agreement.  For claims procedure purposes,
the “Claims Administrator” shall be the Board of Directors or such other person
designated by the Board of Directors from time to time and named by notice to
Executive.  For claims procedure purposes, the “Appeals Fiduciary” means an
individual or group of individuals appointed by the Claims Administrator to
review appeals of claims for benefits payable due to Executive’s Permanent
Disability made pursuant to this Subsection (b).

 

5.             Funding by Employer.

 

(a)           The general corporate funds of the Employer shall be the sole
source of payment of benefits under this Agreement.  The Employer shall be under
no obligation to set aside, earmark or otherwise segregate any funds with which
to pay its obligations under this Agreement.  Executive and Executive’s
beneficiary or any successor in interest shall be and remain unsecured general
creditors of the Employer with respect to the Employer’s obligations hereunder. 
Executive shall have no interest in any property of the Employer or any other
rights with respect thereto except to the extent of the contractual right to the
payments provided for in Section 2 of this Agreement.

 

(b)           Notwithstanding anything herein to the contrary, the Employer has
no obligation whatsoever to set aside assets, either directly or indirectly, in
a trust for purposes of paying benefits under this Agreement.  If the Employer
determines in its sole discretion to set aside assets in a trust for the purpose
of paying benefits under this Agreement, the trust shall not be located outside
of the United States or subsequently transferred to a trust outside of the
United States.

 

6.             Effect of Change of Control.  Upon the occurrence of a Change of
Control (as hereinafter defined) prior to the date any benefits under this
Agreement are scheduled to

 

8

--------------------------------------------------------------------------------


 

commence, Executive shall become fully vested in the Normal Retirement Benefit. 
The full annual amount of the Normal Retirement Benefit shall be paid to
Executive (or Executive’s beneficiary) in accordance with the timing provisions
of the otherwise applicable provision of Section 2 based upon the occurrence of
the Executive’s termination of employment with the Employer.  For purposes of
this Section 6, the term “Change of Control” means the acquisition by any one
person, or more than one person acting as a group (other than any person or more
than one person acting as a group who is considered to own more than fifty
percent (50%) of the total voting power of Atlantic Southern Financial
Group, Inc. or the Employer prior to such acquisition) of stock of Atlantic
Southern Financial Group, Inc. or the Employer that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
voting power of the stock of Atlantic Southern Financial Group, Inc. or the
Employer (as applicable).  Notwithstanding the foregoing, no Change of Control
shall be deemed to have occurred for purposes of this Section 6 by reason of a
merger, consolidation, reorganization or other transaction as to which the
holders of the capital stock of Atlantic Southern Financial Group, Inc. before
the transaction continue after the transaction to hold, directly or indirectly
through a holding company or otherwise, shares of capital stock of Atlantic
Southern Financial Group, Inc. (or other surviving company) representing more
than fifty percent (50%) of the value or ordinary voting power to elect
directors of the capital stock of Atlantic Southern Financial Group, Inc. (or
other surviving company).  For purposes of this Section 6, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with Atlantic Southern Financial Group, Inc.

 

7.             Employment of Executive; Other Agreements.  The benefits provided
for herein for Executive are supplemental retirement benefits and shall not be
deemed to modify, affect or limit any salary or salary increases, bonuses,
profit sharing or any other type of compensation of Executive in any manner
whatsoever.  No provision contained in this Agreement shall in any way affect,
restrict or limit any existing employment agreement between the Employer and
Executive, nor shall any provision or condition contained in this Agreement
create specific employment rights of Executive or limit the right of the
Employer to discharge Executive with or without cause.

 

8.             Leave of Absence.  The Employer may, in its sole discretion,
permit Executive to take a leave of absence for a period not to exceed six
(6) months.  Any such leave of absence must be approved by the Board of
Directors of Employer and reflected in its minutes.  During this time, Executive
will still be considered to be in the employ of the Employer for purposes of
this Agreement.

 

9.             Withholding.

 

(a)           The Executive is responsible for payment of all taxes applicable
to compensation and benefits paid or provided to the Executive under the
Agreement, including federal and state income tax withholding, except the
Employer shall withhold any taxes that, in its reasonable judgment, are required
to be withheld, including but not limited to taxes owed under Section 409A of
the Code and regulations thereunder and all employment taxes due to be paid by
the Employer pursuant to Section 3121(v) of the

 

9

--------------------------------------------------------------------------------


 

Code and regulations promulgated thereunder (i.e., Federal Insurance
Contributions Act (“FICA”) taxes on the present value of payments hereunder
which are no longer subject to vesting).  The Employer’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).  By participating in the Agreement, the Executive consents to
the deduction of all tax withholdings attributable to participation in the
Agreement from the benefits due under the Agreement or other payments due to the
Executive by the Employer to satisfy the employee-portion of such obligations. 
If insufficient cash wages are available or if the Executive so desires, the
Executive may remit payment in cash for the withholding amounts.

 

(b)           Notwithstanding any other provision in the Agreement to the
contrary, payments due under the Agreement may be accelerated to pay, where
applicable, the FICA tax imposed under Sections 3101, 3121(a), and 3121(v)(2) of
the Code and any state, local, and foreign tax obligations (the “Tax
Obligations”) that may be imposed on amounts deferred pursuant to the Agreement
prior to the time such amounts are paid or made available and to pay the income
tax at source on wages imposed under Section 3401 of the Code or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws as a result of an accelerated payment of the Tax Obligations (the “Income
Tax Obligations”).  Accelerated payments pursuant to this Section 9(b) shall not
exceed the amount of the Tax Obligations and Income Tax Obligations and shall be
made as a payment directly to taxing authorities pursuant to the applicable
withholding provisions.  Any accelerated payments pursuant to this
Section 9(b) shall reduce the benefit otherwise payable to the Executive
pursuant to the Agreement.

 

10.           Arbitration; Jury Trial Waiver.

 

(a)           Except as otherwise expressly provided herein or in any other
subsequent written agreement between Executive and the Employer, any controversy
or claim between Executive and the Employer, or between the respective
successors or assigns of either, or between Executive and any of the Employer’s
officers, employees, agents or affiliated entities, arising out of or relating
to this Agreement or any representations, negotiations, or discussions leading
up to this Agreement or any relationship that results from any of the foregoing,
whether based on contract, an alleged tort, breach of warranty, or other legal
theory (including claims of fraud, misrepresentation, suppression of material
fact, fraud in the inducement, and breach of fiduciary obligation), and whether
based on acts or omissions occurring or existing prior to, at the time of, or
after the execution of this Agreement and whether asserted as an original or
amended claim, counterclaim, cross-claim, or otherwise, shall be settled by
binding arbitration pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C.
Section 1, et seq.; provided, however, that resort to arbitration as provided in
this Section 10 may only be had after exhaustion of the claims procedure
described in Subsection 4(b).  The arbitration shall be administered by the
American Arbitration Association under its Commercial Arbitration Rules (the
“Rules”), and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  Any dispute regarding whether a
particular claim is

 

10

--------------------------------------------------------------------------------


 

subject to arbitration will be decided by the arbitrator.  Any court of
competent jurisdiction may compel arbitration of claims pursuant to this
Agreement.

 

(b)           The arbitrator may award to the prevailing party pre-and
post-award expenses of the arbitration, including the arbitrator’s fees and
travel expenses, administrative fees, out-of-pocket expenses such as copying and
telephone, court costs, witness fees, stenographer’s fees, and (if allowed by
applicable law) attorneys’ fees.  Otherwise, the parties will share equally the
arbitrator’s fee and travel expenses and administrative fees, and each party
will bear its own expenses.

 

(c)           This agreement to arbitrate disputes will survive the payment of
all obligations under this Agreement and termination or performance of any
transactions contemplated hereby between Executive and the Employer, and will
continue in full force and effect unless Executive and the Employer otherwise
expressly agrees in writing.  Executive and the Employer acknowledge that the
transaction contemplated by this Agreement involves “commerce,” as that term is
defined in the FAA.

 

(d)           By entering into this Agreement, Executive and the Employer agree
and acknowledge that:

 

(i)            by agreeing to arbitrate disputes, Executive and the Employer are
giving up the right to trial in a court and THE RIGHT TO TRIAL BY JURY of all
claims that are subject to arbitration under this Agreement;

 

(ii)           grounds for appeal of the arbitrator’s decision are very limited;
and

 

(iii)          in some cases the arbitrator may be employed by, or may have
worked closely with, a business in the same or a related type of business as the
business engaged in by Executive or the Employer.

 

(e)           EXECUTIVE AND THE EMPLOYER HEREBY WAIVE THE RIGHT TO TRIAL BY JURY
OF ALL DISPUTES, CONTROVERSIES AND CLAIMS BY, BETWEEN OR AGAINST EXECUTIVE OR
THE EMPLOYER, WHETHER THE DISPUTE, CONTROVERSY OR CLAIM IS SUBMITTED TO
ARBITRATION OR IS DECIDED BY A COURT.

 

Executive must initial here:        .

 

11.           Miscellaneous Provisions.

 

(a)           Counterparts.  This Agreement may be executed simultaneously in
any number of counterparts.  Each counterpart shall be deemed to be an original,
and all such counterparts shall constitute one and the same instrument.  This
Agreement may be executed and delivered by facsimile transmission of an executed
counterpart.

 

11

--------------------------------------------------------------------------------


 

(b)           Construction.  As used in this Agreement, the neuter gender shall
include the masculine and the feminine, the masculine and feminine genders shall
be interchangeable among themselves and each with the neuter, the singular
numbers shall include the plural, and the plural the singular.  The term
“person” shall include all persons and entities of every nature whatsoever,
including, but not limited to, individuals, corporations, partnerships,
governmental entities and associations.  The terms “including,” “included,”
“such as” and terms of similar import shall not imply the exclusion of other
items not specifically enumerated.

 

(c)           Severability.  If any provision of this Agreement or the
application thereof to any person or circumstance shall be held to be invalid,
illegal, unenforceable or inconsistent with any present or future law, ruling,
rule or regulation of any court, governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
rescinded or modified in accordance with such law, ruling, rule or regulation
and the remainder of this Agreement or the application of such provision to the
person or circumstances other than those as to which it is held inconsistent
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.

 

(d)           Governing Law.  This Agreement is made in the State of Georgia and
shall be governed in all respects and construed in accordance with the laws of
the State of Georgia, without regard to its conflicts of law principles, except
to the extent superseded by the Federal laws of the United States.

 

(e)           Binding Effect.  This Agreement is binding upon the parties, their
respective successors, assigns, heirs and legal representatives.  Without
limiting the foregoing this Agreement shall be binding upon any successor of the
Employer whether by merger or acquisition of all or substantially all of the
assets or liabilities of the Employer.  This Agreement may not be assigned by
any party without the prior written consent of each other party hereto.

 

(f)            No Trust.  Nothing contained in this Agreement and no action
taken pursuant to the provisions of this Agreement shall create or be construed
to create a trust of any kind, or a fiduciary relationship between the Employer
and Executive, Executive’s designated beneficiary or any other person.

 

(g)           Assignment of Rights and Benefits.  No right or benefit provided
in this Agreement will be transferable by Executive except, upon his death, to a
named beneficiary as provided in this Agreement.  No right or benefit provided
for in the Agreement will be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge the same will be void.  No
right or benefit provided for in the Agreement will in any manner be liable for
or subject to any debts, contracts, liabilities or torts of the person entitled
to such benefits; provided, however, that the undistributed

 

12

--------------------------------------------------------------------------------


 

portion of any benefit payable hereunder shall at all times be subject to
set-off for debts owed by Executive to the Employer.

 

(h)           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and all prior or
contemporaneous negotiations, agreements and understandings, whether oral or
written, are hereby superseded, merged and integrated into this Agreement.

 

(i)            Notices.  All notices and other communications required or
permitted under this Agreement shall be in writing and, if mailed by prepaid
first-class mail or certified mail, return receipt requested, shall be deemed to
have been received on the earlier of the date shown on the receipt or three
(3) business days after the postmarked date thereof.  In addition, notices
hereunder may be delivered by hand, facsimile transmission or overnight courier,
in which event the notice shall be deemed effective when delivered or
transmitted.  All notices and other communications under this Agreement shall be
given to the parties hereto at the following addresses:

 

Employer:

 

Atlantic Southern Bank

1701 Bass Road

Macon, GA  31210

Attn:       Chairman, Board of Directors

 

Executive:

 

 

(j)            Non-waiver.  No delay or failure by either party to exercise any
right under this Agreement, and no partial or single exercise of that right,
shall constitute a waiver of that or any other right.

 

(k)           Headings.  Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.

 

(l)            Accelerated Payouts in the Event of 409A Violations. 
Notwithstanding any other provision of the Agreement to the contrary, the
Employer shall make payments hereunder before such payments are otherwise due if
it determines that the provisions of the Agreement fail to meet the requirements
of Code Section 409A and the rules and regulations promulgated thereunder;
provided, however, that such payment(s) may not exceed the amount required to be
included in income as a result of such failure to comply with the requirements
of Code Section 409A and the rules and regulations promulgated

 

13

--------------------------------------------------------------------------------


 

thereunder and, to the extent permissible therein, any taxes, penalties,
interest and costs attributable thereto.

 

(m)          Seal.  The parties hereto intend this Agreement to have the effect
of an agreement executed under the seal of each.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

ATLANTIC SOUTHERN BANK:

 

 

 

 

 

By:

/s/ William A. Fickling, III

 

 

 

 

Title:

Chairman

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Edward P. Loomis, Jr.

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

Date

 

Accrual
Balance

 

04/30/10

 

8,441

 

05/31/10

 

16,924

 

06/30/10

 

25,450

 

07/31/10

 

34,018

 

08/31/10

 

42,629

 

09/30/10

 

51,284

 

10/31/10

 

59,981

 

11/30/10

 

68,722

 

12/31/10

 

77,507

 

01/31/11

 

86,335

 

02/28/11

 

95,208

 

03/31/11

 

104,125

 

04/30/11

 

113,087

 

05/31/11

 

122,093

 

06/30/11

 

131,145

 

07/31/11

 

140,242

 

08/31/11

 

149,384

 

09/30/11

 

158,572

 

10/31/11

 

167,806

 

11/30/11

 

177,086

 

12/31/11

 

186,412

 

01/31/12

 

195,786

 

02/29/12

 

205,206

 

03/31/12

 

214,673

 

04/30/12

 

224,187

 

05/31/12

 

233,749

 

06/30/12

 

243,359

 

07/31/12

 

253,017

 

08/31/12

 

262,723

 

09/30/12

 

272,478

 

10/31/12

 

282,281

 

11/30/12

 

292,134

 

12/31/12

 

302,035

 

01/31/13

 

311,986

 

02/28/13

 

321,987

 

03/31/13

 

332,038

 

04/30/13

 

342,140

 

05/31/13

 

352,291

 

06/30/13

 

362,494

 

07/31/13

 

372,748

 

08/31/13

 

383,052

 

09/30/13

 

393,409

 

10/31/13

 

403,817

 

11/30/13

 

414,277

 

12/31/13

 

424,789

 

01/31/14

 

435,354

 

02/28/14

 

445,972

 

03/31/14

 

456,643

 

04/30/14

 

467,367

 

05/31/14

 

478,145

 

06/30/14

 

488,977

 

07/31/14

 

499,863

 

08/31/14

 

510,803

 

09/30/14

 

521,798

 

10/31/14

 

532,849

 

11/30/14

 

543,954

 

12/31/14

 

555,115

 

01/31/15

 

566,331

 

02/28/15

 

577,604

 

03/31/15

 

588,933

 

04/30/15

 

600,319

 

05/31/15

 

611,761

 

06/30/15

 

623,261

 

07/31/15

 

634,819

 

08/31/15

 

646,434

 

09/30/15

 

658,107

 

10/31/15

 

669,839

 

11/30/15

 

681,629

 

12/31/15

 

693,478

 

01/31/16

 

705,387

 

02/29/16

 

717,355

 

03/31/16

 

729,382

 

04/30/16

 

741,470

 

05/31/16

 

753,619

 

06/30/16

 

765,828

 

07/31/16

 

778,098

 

08/31/16

 

790,430

 

09/30/16

 

802,823

 

10/31/16

 

815,278

 

11/30/16

 

827,796

 

12/31/16

 

840,376

 

01/31/17

 

853,019

 

02/28/17

 

865,725

 

03/31/17

 

878,494

 

04/30/17

 

891,328

 

05/31/17

 

904,226

 

06/30/17

 

917,188

 

07/31/17

 

930,215

 

08/31/17

 

943,307

 

09/30/17

 

956,465

 

10/31/17

 

969,688

 

11/30/17

 

982,977

 

12/31/17

 

996,333

 

01/31/18

 

1,009,756

 

02/28/18

 

1,023,246

 

03/31/18

 

1,036,803

 

04/30/18

 

1,050,428

 

05/31/18

 

1,064,121

 

06/30/18

 

1,077,883

 

07/31/18

 

1,091,714

 

 

1

--------------------------------------------------------------------------------